--------------------------------------------------------------------------------

 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


By and Among


W.K.C., Inc., a Texas corporation, BLP Holdings, LLC, a Texas limited liability
company,
Brian Paul and Rick’s Cabaret International, Inc., a Texas corporation




Purchase and Sale of 251,000 shares
of the Outstanding Common Stock of W.K.C., Inc., a Texas corporation
 

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
 
EXHIBIT "A" – Real Estate Sales Contract


Schedule 1.2 –2007 Ad Valorem Tax Proration
Schedule 3.6 –Consents
Schedule 3.8 – Taxes
Schedule 3.9 – Financial Statements
Schedule 3.10 – List of Permits


Schedule 3.13 – Leases and Service Contracts
Schedule 3.19 –Employee Benefit Plans
Schedule 3.23 –Proceedings Related to Premises
 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”) is made and entered into this
23rd day of April, 2007, by and among WKC, Inc., a Texas corporation (the
“Company”), BLP Holdings, LLC, a Texas limited liability company (“Seller”),
Brian Paul (“Paul”) and Rick’s Cabaret International, Inc., a Texas corporation
(“Purchaser” or “Rick’s”).


WHEREAS, Seller owns 251,000 shares of common stock, no par value, of the
Company, which shares represents 100% of all of the shares of capital stock of
the Company presently issued and outstanding (the “Shares”); and


WHEREAS, Paul is the President of the Company and is the sole manager and member
of the Seller; and


WHEREAS, the Company owns and operates an adult entertainment cabaret known as
New Orleans Nights (“New Orleans Nights”) located at 7101 Calmont, Fort Worth,
Texas  76116 (the “Premises”); and


WHEREAS, the Seller desires to sell the Shares of the Company to Rick’s on the
terms and conditions set forth herein; and


WHEREAS, Rick’s desires to purchase the Shares of the Company from Seller on the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1    Sale of the Shares.  Subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined) the Seller
hereby agrees to sell, transfer, convey and deliver to Rick’s all of the Shares
of common stock of the Company, free and clear of all encumbrances, which
represents all of the outstanding capital stock of the Company, and shall
deliver to Rick’s stock certificates representing the Shares, duly endorsed to
Rick’s or accompanied by duly executed stock powers in form and substance
satisfactory to Rick’s.


Section 1.2    Purchase Price.  As consideration for the purchase of the Shares,
Rick’s shall pay to Seller a total consideration of $4,900,000 (the “Purchase
Price”) payable by cashier’s check, certified funds or wire transfer at the
Closing of the transaction, of which $______ shall be deposited into an Escrow
Account as provided for in Article VII.  The Purchase Price shall be subject to
adjustment for the pro rata payment of ad valorem taxes on the Premises,
calculated through the date of Closing based on the 2006 assessed values as set
forth on Schedule 1.2 attached hereto.


Stock Purchase Agreement - Page 3

--------------------------------------------------------------------------------


 
ARTICLE II
CLOSING


Section 2.1    The Closing.  The closing of the transactions contemplated by
this Agreement shall take place at the offices of Murphy Mahon Keffler &
Farrier, L.L.P., 500 Main Street, Suite 1200, Fort Worth, Texas 76102, or at
such other time and place as agreed upon among the parties hereto (the
“Closing”).


Section 2.2    Delivery and Execution.  At the Closing: (a) the Seller shall
deliver to Rick’s certificates evidencing the Shares of the Company, free and
clear of any liens, claims, equities, charges, options, rights of first refusal
or encumbrances, duly endorsed to Rick’s or accompanied by duly executed stock
powers in form and substance satisfactory to Rick’s against delivery by Rick’s
to the Seller of payment in an amount equal to the Purchase Price of the Shares
being purchased by Rick’s in the manner set forth herein; and (b) the Related
Transactions (as defined below) shall be consummated prior to or concurrently
with the Closing.


Section 2.3    Related Transactions.  In addition to the purchase and sale of
the Shares, the following actions shall take place contemporaneously at the
Closing (collectively, the "Related Transactions"):


 
(i)
The Seller and Paul will enter into a five (5) year covenant not to compete with
Rick’s pursuant to the terms of which the Seller and Paul will agree not to
compete, either directly of indirectly, with the Company, New Orleans Nights or
Rick’s by operating an establishment featuring live female nude or semi-nude
entertainment within a twenty (20) mile radius of the Premises;



 
(ii)
The Company shall assign to RCI Holdings, Inc. the Company’s rights under that
certain Real Estate Sales Contract (herein so called) between the Company and
the owners of the Premises dated April 4, 2007, attached hereto as Exhibit”A”,
providing for the purchase and sale of the Premises; and



 
(iii)
The Seller and Rick’s shall enter into an Escrow Agreement as contemplated by
Article VII hereof at or prior to the Closing.

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER AND PAUL


The Seller and Paul, jointly and severally, hereby represent and warrant to
Rick’s as follows:


Section 3.1    Organization, Good Standing and Qualification.  The Company (i)
is an entity duly organized, validly existing and in good standing under the
laws of the state of Texas, (ii) has all requisite power and authority to carry
on its business, and (iii) is duly qualified to transact business and is in good
standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to the
Seller or the Company.


Stock Purchase Agreement - Page 4

--------------------------------------------------------------------------------


 
At Closing, the authorized capital stock of the Company consists of  321,000
shares of common stock, no par value, of which 251,000 shares are validly issued
and outstanding. There are no shares of preferred stock authorized or issued and
there is no other class of capital stock authorized or issued by the
Company.  All of the issued and outstanding shares of common stock of the
Company are owned by the Seller and are fully paid and non-assessable.  None of
the shares issued are in violation of any preemptive rights.  The Company has no
obligation to repurchase, reacquire, or redeem any of its outstanding capital
stock.  There are no outstanding securities convertible into or evidencing the
right to purchase or subscribe for any shares of capital stock of the Company,
there are no outstanding or authorized options, warrants, calls, subscriptions,
rights, commitments or any other agreements of any character obligating the
Company to issue any shares of its capital stock or any securities convertible
into or evidencing the right to purchase or subscribe for any shares of such
stock, and there are no agreements or understandings with respect to the voting,
sale, transfer or registration of any shares of capital stock of the Company.


Section 3.2    Subsidiaries.  The Company has no subsidiaries.


Section 3.3    Ownership of the Shares.  The Seller owns, beneficially and of
record, all of the Shares of the Company, which represents all of the issued and
outstanding shares of capital stock of the Company, free and clear of any liens,
claims, equities, charges, options, rights of first refusal, or
encumbrances.   The Seller has no obligation to sell the Shares to any third
party, nor does any other party have any right of first refusal or any other
right to acquire the Shares from the Seller.  The Seller has the unrestricted
right and power to transfer, convey and deliver full ownership of the Shares
without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority.  Upon the
transfer of the Shares to Rick’s as contemplated herein, Rick’s will receive
good and valid title thereto, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, encumbrances or other restrictions
(except those imposed by applicable securities laws).


Section 3.4    Authorization.   Paul represents that he is a single person of
full age of majority, is president of the Company and is the sole member and
manager of the Seller and has full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by for
himself.  All action on the part of Paul necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid and binding
obligations of Paul enforceable against him in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization and other similar
laws of general application affecting creditors’ rights generally or by general
equitable principles.


Stock Purchase Agreement - Page 5

--------------------------------------------------------------------------------


 
All corporate action on the part of the Company and the Seller necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the Seller has been taken or will be taken prior to the
Closing.  The Company and Seller have the requisite corporate power and
authority to execute, deliver and perform this Agreement.  This Agreement, when
duly executed and delivered in accordance with its terms, will constitute a
valid and binding obligation of the Company and the Seller, enforceable against
the Company and the Seller in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, and other similar laws of
general application relating to or affecting creditors’ rights and to general
equitable principles.


Section 3.5    No Breaches or Defaults. Except as set forth on Schedule 3.6
hereto, the execution, delivery, and performance of this Agreement by Paul, the
Seller and the Company does not:  (i) conflict with, violate, or constitute a
breach of or a default under, (ii) result in the creation or imposition of any
lien, claim, or encumbrance of any kind upon the Shares, or (iii) require any
authorization, consent, approval, exemption, or other action by or filing with
any third party or Governmental Authority under any provision of:  (a) any
applicable Legal Requirement, or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which Paul, the Seller or the
Company is a party or by which the Shares may be bound or affected.  For
purposes of this Agreement, "Governmental Authority" means any foreign
governmental authority, the United States of America, any state of the United
States, and any political subdivision of any of the foregoing, and any agency,
department, commission, board, bureau, court, or similar entity, having
jurisdiction over the parties hereto or their respective assets or
properties.  For purposes of this Agreement, "Legal Requirement" means any law,
statute, injunction, decree, order or judgment (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.


Section 3.6    Consents.  Except as set forth on Schedule 3.6 hereto, no permit,
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or any other person or entity is required on
the part of the Seller or the Company in connection with the execution and
delivery by the Seller or the Company of this Agreement or the consummation and
performance of the transactions contemplated hereby.


Section 3.7    Pending Claims.  There is no claim, suit, arbitration,
investigation, action or other proceeding, whether judicial, administrative or
otherwise, now pending or, to the best of the Seller’s, Paul’s or the Company’s
knowledge, threatened before any court, arbitration, administrative or
regulatory body or any governmental agency which may result in any judgment,
order, award, decree, liability or other determination which will or could
reasonably be expected to have any material adverse effect upon the assets,
properties, operations, business or financial condition of the Seller or the
Company or the transfer by Seller to Rick’s of the Shares under this Agreement,
nor is there any basis, to the knowledge of Seller, Paul or the Company for any
such action.  No litigation is pending, or, to Seller’s, Paul’s or the Company’s
knowledge, threatened against Seller or the Company, or their assets or
properties which seeks to restrain or enjoin the execution and delivery of this
Agreement or any of the documents referred to herein or the consummation of any
of the transactions contemplated thereby or hereby.  Neither Seller nor the
Company is subject to any judicial injunction or mandate or any quasi-judicial
or administrative order or restriction directed to or against them or which
would affect the Company, the Seller or the Shares to be transferred under this
Agreement.


Stock Purchase Agreement - Page 6

--------------------------------------------------------------------------------


 
Section 3.8    Taxes.  Except as reflected on Schedule 3.8 hereto, the Company
has timely and accurately filed all federal, state, foreign and local tax
returns and reports required to be filed prior to such dates and has timely paid
all taxes shown on such returns as owed for the periods of such returns,
including all sales taxes and withholding or other payroll related taxes shown
on such returns.  Except as reflected on Schedule 3.8 hereto, the Company has
made adequate provision for the payment of all taxes accruable for all periods
ending on or before the Closing Date to any taxing authority and is not
delinquent in the payment of any tax or governmental charge of any nature.
Except as reflected on Schedule 3.8 hereto, no assessments or notices of
deficiency or other communications have been received by the Company with
respect to any tax return which has not been paid, discharged or fully reserved
against and no amendments or applications for refund have been filed or are
planned with respect to any such return.  There are no agreements between the
Company and any taxing authority, including, without limitation, the Internal
Revenue Service, waiving or extending any statute of limitations with respect to
any tax return.


Section 3.9    Financial Statements.  Attached hereto as Schedule 3.9 are the
following financial statements of the Company (collectively, the "Financial
Statements"): unaudited balance sheets and statements of income as of and for
(i) the fiscal years ended December 31, 2006, 2005 and 2004, and (ii) the
periods ended January 31, 2007, February 28, 2007, March 31, 2007.  The
Financial Statements (including the notes thereto) have been prepared in
accordance with accounting principles applied on a consistent basis throughout
the periods covered thereby, present fairly the financial condition of the
Company as of such dates and the results of operations of the Company for such
periods, are correct and complete, and are consistent with the books and records
of the Company.  At the Closing, the Company will provide Purchaser with a
closing balance sheet (the “Closing Balance Sheet”) reflecting the assets,
liabilities and shareholders equity as of the date immediately prior to Closing,
which Closing Balance Sheet shall be correct and complete in all material
respects. Except as, and to the extent reflected or reserved against in the
Financial Statements and the Closing Balance Sheet, the Company, as of the date
of the Financial Statements, has no material liability or obligation of any
nature, whether absolute, accrued, contingent or otherwise, not fully reflected
or reserved against in the Financial Statements.  As of the Closing Date,
Seller, Paul and the Company represent there have been no material adverse
change in the financial condition or other operations, business, properties or
assets of the Company since the date of the Financial Statements.


Section 3.10    Compliance with Laws.  The Company is, and at all times prior to
the date hereof have been, to the best of its knowledge, in compliance with all
statutes, orders, rules, ordinances and regulations applicable to it or to the
ownership of their assets or the operation of their businesses, except for
failures to be in compliance that would not have a material adverse effect on
the business, properties, condition (financial or otherwise) or prospects of the
Company.  Seller, Paul and the Company have no basis to expect, nor have they
received, any order or notice of any such violation or claim of violation of any
such statute, order, rule, ordinance or regulation by the Company.  Exhibit 3.10
sets forth all licenses and permits held by the Company used in the operation of
its businesses as they are now being conducted, all of which are currently in
good standing and in effect, and which will be in and remain in good standing
and effect as of the Closing Date.  These licenses and permits represent all of
the licenses and permits required by the Company for the operation of its
business as it is now being conducted.


Stock Purchase Agreement - Page 7

--------------------------------------------------------------------------------


 
Section 3.11    Title to Properties; Encumbrances.  The Company has good and
marketable title to all of its properties and assets, real and personal,
tangible and intangible, that are material to the condition (financial or
otherwise), business, operations or prospects of the Company, free and clear of
all mortgages, claims, liens, security interests, charges, leases, encumbrances
and other restrictions of any kind and nature, except (i) as disclosed in the
Financial Statements of the Company, (ii) statutory liens not yet delinquent,
and (iii) such liens consisting of zoning or planning restrictions,
imperfections of title, easements and encumbrances, if any, as do not materially
detract from the value or materially interfere with the present use of the
property or assets subject thereto or affected thereby.   At the time of
Closing, the assets of the Company shall include, but shall not be limited to,
the assets set forth in the Company’s Financial Statements along with all
equipment and fixtures located on the Premises at New Orleans Nights as of the
Closing Date.


Section 3.12    Labor Matters.  The Company is not a party or otherwise subject
to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company any
labor disputes, strikes or work stoppages.  To the best of  Seller’s and Paul’s
knowledge, the Company is in compliance with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and, to their knowledge, is not engaged in any
unfair labor practices.  The Company is not a party to any written or oral
contract, agreement or understanding for the employment of any officer, director
or employee of the Company.


Section 3.13    Contracts and Leases.  Except as disclosed on Exhibit 3.13, the
Company (i) has no leases of personal property relating to the assets of the
Company, whether as lessor or lessee; (ii) has no contractual or other
obligations relating to the assets of the Company, whether written or oral; and
(iii) has not given any power of attorney to any person or organization for any
purpose relating to the assets of the Company.  The Company has an existing real
estate lease agreement covering the real property where New Orleans Nights
operates its adult entertainment cabaret located at 7101 Calmont, Fort Worth,
Texas, 76116.  The Company has furnished Purchaser a copy of each and every
contract, lease or other document relating to the assets of the Company to which
they are subject or are a party or a beneficiary (collectively, the
“Contracts”).  To Seller’s, Paul’s and the Company’s knowledge, such contracts,
leases or other documents are valid and in full force and effect according to
their terms and constitutes a legal, valid and binding obligation of the Company
and the other respective parties thereto and are enforceable in accordance with
their terms.  Neither the Seller,  Paul nor the Company has any knowledge of any
default or breach under such contracts, leases or other documents or of any
pending or threatened claims under any such contracts, leases or other
documents.  Neither the execution of this Agreement, nor the consummation of all
or any of the transactions contemplated under this Agreement, will constitute a
breach or default under any such contracts, leases or other documents which
would have a material adverse effect on the financial condition of the Company
or the operation of its business after the Closing.


Section 3.14    Material Agreements; Action.   Except for the Contracts, there
are no material contracts, agreements, commitments, understandings or proposed
transactions, whether written or oral, to which the Company is a party or by
which either the Company or its assets are bound.


Stock Purchase Agreement - Page 8

--------------------------------------------------------------------------------


 
Section 3.15    No Default.  Neither Seller nor the Company is in default under
any term or condition of any instrument evidencing, creating or securing any
indebtedness of Seller or the Company, and there has been no default in any
material obligation to be performed by Seller or the Company under any other
contract, lease, agreement, commitment or undertaking to which it is a party or
by which it or its assets or properties are bound, nor, to the knowledge of
Seller, have Seller or the Company waived any material right under any such
contract, lease, agreement, commitment or undertaking.


Section 3.16    Books and Records.  The books of account, minute books, stock
record books and other records of the Company, all of which have been made
available to Rick’s, are accurate and complete and have been maintained in
accordance with sound business practices.  Upon Closing, all books and records
will be in the possession of Seller or the Company.


Section 3.17    Disclosure.  No representation or warranty of the Seller or the
Company contained in this Agreement (including the exhibits hereto) contains any
untrue statement or omits to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 3.18    No Pending Transactions.  Except for the transactions
contemplated by this Agreement, neither Seller nor Paul nor the Company is a
party to or bound by or the subject of any agreement, undertaking, commitment or
discussions or negotiations with any person that could result in (i) the sale,
merger, consolidation or recapitalization of the Company, or (ii) the sale of
any or all or substantially all of the assets of the Company.


Section 3.19    Employee Benefit Plans.  Except as set forth on Schedule 3.19
hereto, the Company is not a party to any employee-benefit plan.


Section 3.20    Brokerage Commission.  No broker or finder has acted on behalf
of Seller or the Company in connection with this Agreement or the transactions
contemplated hereby, and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of Seller or the Company.


Section 3.21    Unpaid Bills.  As of the Closing, there will be no unpaid bills
or claims in connection with any repair of the Premises or other work performed
or materials purchased in connection with the repair of the Premises.


Section 3.22    Notices.  Neither the Seller, Paul nor the Company has received
any written notice (i) from any insurance companies, governmental agencies or
from any other parties of any condition, defects or inadequacies with respect to
the Premises which, if not corrected, would result in termination of insurance
coverage or increase its cost, (ii) from any governmental agencies or any other
third parties with respect to any violations of any building codes and/or zoning
ordinances or any other governmental laws, regulations or orders affecting the
Premises, including, without limitation, the Americans With Disabilities Act,
(iii) of any pending or threatened condemnation proceedings with respect to the
Premises, or (iv) of any proceedings which could or would cause the change,
redefinition or other modification of the zoning classification of the Premises.


Stock Purchase Agreement - Page 9

--------------------------------------------------------------------------------


 
Section 3.23    Proceedings Relating to Premises.  Except as set forth on
Schedule 3.23 hereto, there is no pending, or, to the best of Seller's, Paul’s
or the Company’s knowledge, threatened, judicial, municipal or administrative
proceedings with respect to, or in any manner affecting the Premises or any
portion thereof, including, without limitation, proceedings for or involving
tenant evictions, collections, condemnations, eminent domain, alleged building
code or zoning violations, personal injuries or property damage alleged to have
occurred on the Premises or by reason of the use and operation of the Premises,
or written notice of any attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or pursuant to any other debtor relief laws pending or
threatened against the seller of the Premises or the Premises itself, or the
taking of the Premises for public needs.


Section 3.24    Public Improvements.  Neither the Seller nor Paul nor the
Company has knowledge of any existing or proposed public improvements which
involve or which may result in any charge being levied or assessed against the
Premises or which will or could result in the creation of any lien upon the
Premises or any part thereof.


Section 3.25    Certificates.  To the best of Seller’s, Paul’s and the Company’s
knowledge, all certificates of occupancy, licenses, permits, authorizations and
approvals required by law or by any governmental authority having jurisdiction
over the Premises have been obtained and are in full force and effect.


Section 3.26    Material Defect.  Neither the Seller nor Paul nor the Company
has knowledge of any material defects to the Premises which have not been
disclosed in writing to the Purchaser.
 
                Section 3.27    Flooding.  Neither the Seller nor Paul nor the
Company has knowledge of any flooding which has occurred on the Premises.


Section 3.28    Environmental.  To the best of Seller’s, Paul’s and the
Company’s knowledge, the Premises is not in violation of any state, local or
federal statutes, laws, regulations, ordinances, or rules pertaining to health
or the environment requirements affecting the Premises.


For purposes of this Article III, references to the "knowledge" of Seller or the
Company shall refer only to the actual knowledge of Brian Paul, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of any other
officer, agent, manager, representative or employee of Seller or the Company.


Stock Purchase Agreement - Page 10

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF RICK’S


Rick’s hereby represents and warrants to the Seller and the Company as follows:


Section 4.1    Authorization.  Rick’s is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  All action on the
part of Rick’s necessary for the authorization, execution, delivery and
performance of this Agreement by it has been taken and will be taken prior to
Closing.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute legal, valid, and binding obligations of Rick’s
enforceable against Rick’s in accordance with its terms, except as may be
limited by bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally or by general equitable principles.
 
Section 4.2    No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by Rick’s does not:  (i) conflict with, violate,
or constitute a breach of or a default under or (ii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of:  (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which Rick’s is a party.


Section 4.3    Consents.  No permit, consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or any other
person or entity is required on the part of Rick’s in connection with the
execution and delivery by Rick’s of this Agreement or the consummation and
performance of the transactions contemplated hereby other than as required under
the federal securities laws.


Section 4.4    Disclosure.  No representation or warranty of Rick’s contained in
this Agreement (including the exhibits hereto) contains any untrue statement or
omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.


Section 4.5    Brokerage Commission.  No broker or finder has acted on behalf of
Rick’s in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Rick’s.


Stock Purchase Agreement - Page 11

--------------------------------------------------------------------------------


 
ARTICLE V
CONDITIONS TO CLOSING OF PAUL, THE SELLER
AND THE COMPANY


Each obligation of Paul, the Seller and the Company to be performed on the
Closing Date shall be subject to the satisfaction of each of the conditions
stated in this Article V, except to the extent that such satisfaction is waived
by Paul, the Seller and the Company in writing.


Section 5.1    Representations and Warranties Correct.  The representations and
warranties made by Rick’s contained in this Agreement shall be true and correct
as of the Closing Date.


Section 5.2    Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by Rick’s on or prior to the Closing Date shall
have been performed or complied with in all respects.


Section 5.3    Delivery of Certificate.  Rick’s shall provide to Paul, the
Seller and the Company a certificate, dated the Closing Date and signed by the
President of Rick’s to the effect set forth in Section 5.1 and 5.2 for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 5.4    Payment of Purchase Price.  Rick’s shall have tendered the
Purchase Price for the Shares as referenced in Section 1.2 to the Seller
concurrently with the Closing.


Section 5.5    Related Transactions.  The Related Transaction set forth in
Section 2.3 shall be consummated prior to or concurrently with the Closing.


Section 5.6    Corporate Resolutions.  Rick’s shall provide a certificate of the
corporate resolutions of the Board of Directors of Rick’s which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 5.7    Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Rick’s.
 
 
ARTICLE VI
CONDITIONS TO CLOSING OF
RICK’S


Each obligation of Rick’s to be performed on the Closing Date shall be subject
to the satisfaction of each of the conditions stated in this Article VI, except
to the extent that such satisfaction is waived by Rick’s in writing.


Section 6.1    Representations and Warranties Correct.  The representations and
warranties made by Paul, the Seller and the Company hereof shall be true and
correct as of the Closing Date.


Stock Purchase Agreement - Page 12

--------------------------------------------------------------------------------


 
Section 6.2    Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by Paul, the Seller and the Company on or prior
to the Closing Date shall have been performed or complied with in all respects.


Section 6.3    Delivery of Certificate.  Paul, the Seller and the Company each
shall provide to Rick’s certificates, dated the Closing Date and signed by Paul,
the Seller and by the President of the Company, respectively, to the effect set
forth in Section 6.1 and 6.2 for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions.


Section 6.4    Delivery of Shares.  Seller shall have delivered certificates
evidencing the Shares of the Company, duly endorsed to Rick’s or accompanied by
duly executed stock powers in form and substance satisfactory to Rick’s.


Section 6.5    Corporate Resolutions.  The Company and the Seller shall provide
to Rick’s corporate resolutions of the Board of Directors of the Company and
resolutions of the members and of the managers of the Seller which approve the
transactions contemplated herein and authorizes the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 6.6    Consents; Transfer of Licenses.  All necessary transfers of
licenses and leases required for the continued operation of the business of the
Company as presently being conducted shall have been obtained and shall be in
full force and effect, including sexually oriented business license of New
Orleans Nights.


Section 6.7    Related Transactions.  The Related Transaction set forth in
Section 2.3 shall be consummated prior to or concurrently with the Closing.


Section 6.8    Resignation.  The Officers and Directors of the Company shall
have provided to Rick’s their written resignations.


Section 6.9    Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of its
assets.


Stock Purchase Agreement - Page 13

--------------------------------------------------------------------------------


 
ARTICLE VII

TAX COVENANTS; ESCROW AGREEMENT


Section 7.1    Tax Covenants.


(a)           The Seller and Paul shall be responsible for, and shall pay or
cause to be paid, and shall indemnify and hold the Company and Purchaser
harmless from and against any and all federal, state and local income and
property (real and personal) taxes, including penalties and interest, if any,
thereon (individually, a “Tax” and collectively, “Taxes”) that may be imposed on
or assessed against the Company and/or Purchaser on account of taxes imposed
upon the Company or its assets prior to the Closing Date, including all taxes
due on income received by the Company prior to the Closing Date.  The Seller and
Paul shall also pay or cause to be paid and shall indemnify and hold harmless
the Company and Purchaser against all losses, damages and reasonable third party
costs and expenses (including reasonable attorney, accountant and expert witness
fees and disbursements) (“Related Costs”) incurred in connection with the Taxes
for which the Seller and Paul indemnifies the Company and Purchaser pursuant to
this Section 7.1 (a)(or any asserted deficiency, claim demand or assessment,
including the defense or settlement thereof) or the enforcement of this Section
7.1(a).  Any payment required to be made by the Seller and Paul pursuant to this
Section 7.1(a) shall be made within 30 days of written notice from the
Purchaser.


(b)           The Purchaser shall be responsible for, and shall pay or cause to
be paid, and shall indemnify and hold the Seller and Paul harmless from and
against, any and all Taxes that may be imposed on or assessed against the Seller
and Paul on account of Taxes imposed on the Company or its assets following the
Closing Date, including all taxes due on income received by the Company
beginning after the Closing Date.  The Purchaser shall also pay or cause to be
paid and shall indemnify and hold harmless the Seller and Paul from and against
all Related Costs of the Seller and Paul incurred in connection with the Taxes
for which the Purchaser indemnifies the Seller and Paul pursuant to this Section
7.1(b) (or any asserted deficiency, claim, demand or assessment, including the
defense or settlement thereof) or the enforcement of this Section 7.1(b).  Any
payment required to be made by the Purchaser pursuant to this Section 7.1(b)
shall be made within 30 days of written notice from the Seller.


(c)           For purposes of this Article VII, Taxes for the period up to and
including the Closing Date (“Seller's Taxes”) shall be determined on the basis
of an interim closing of the books as of the end of the day prior to the Closing
Date; provided, however, that in the case of any Tax not based on income or
receipts, such Seller's Taxes shall be equal to the amount of such Tax for the
taxable year multiplied by a fraction, the numerator of which shall be the
number of days from the beginning of the taxable year through the day prior to
the Closing Date, and the denominator of which shall be the number of days in
the taxable year.


Stock Purchase Agreement - Page 14

--------------------------------------------------------------------------------


 
(d)          Seller shall be responsible for filing or causing to be filed all
tax returns (specifically including the 2006 federal income tax return and Texas
franchise tax report for the 2007 privilege period) required to be filed by or
on behalf of the Company on or before the Closing Date, which tax returns shall
be filed within 45 days following Seller’s receipt of the audited financial
statements of the Company prepared by Buyer in connection with this
transaction.  Purchaser shall be responsible for filing or causing to be filed
all tax returns required to be filed by or on behalf of the Company after the
Closing Date (other than tax returns for periods ending on or before the Closing
Date but not due until after the Closing Date).  With respect to returns, if
any, for periods that begin before but end after the Closing Date (“Straddle
Returns”), the Purchaser shall pay or cause to be paid all Taxes to which such
returns relate for all periods covered by such returns; provided, however, that
the Seller shall pay to the Purchaser the amount determined pursuant to Section
7.1(a) and (b) above, but only to the extent the Seller has an obligation to
indemnify the Purchaser for such amounts pursuant to Section 7.1(a) hereof, not
later than fifteen days before the due date for payment of Taxes with respect to
such tax returns. Such Straddle Returns shall be prepared in a manner consistent
with prior practice, unless otherwise required by Applicable Law, as solely
determined by the Purchaser upon notice to the Seller.  The Purchaser shall
provide the Seller with a statement setting forth in reasonable detail the
amount, if any, payable pursuant to this Section 7.1(d).


(e)           The Seller and the Purchaser shall cooperate fully with each other
and make available to each other in a timely fashion such Tax data and other
information and personnel as may be reasonably required for the payment of any
estimated Taxes and the preparation of any tax returns required to be prepared
hereunder.  The Seller and the Purchaser shall make available to the other, as
reasonably requested, all information, records or documents in their possession
relating to Tax liabilities of the Company for all taxable periods thereof
ending on, before or including the Closing Date and shall preserve all such
information, records and documents until the expiration of any applicable Tax
statute of limitations or extensions thereof; provided, however, that if a
proceeding has been instituted for which the information, records or documents
are required prior to the expiration of the applicable statute of limitations,
then such information, records or documents shall be retained until there is a
final determination with respect to such proceeding.


(f)           The Purchaser and the Seller shall promptly notify each other in
writing upon receipt by the Purchaser or the Seller, as the case may be, of any
notice of any tax audits of or assessments against the Company for taxable
periods ending on or before the Closing Date.  The failure of one party promptly
to notify the other party of any such audit or assessment shall not forfeit the
right to indemnity except to the extent that a party is materially prejudiced as
a result.  The Purchaser shall have the sole right to represent the Company's
interests in any tax proceeding relating to such tax audits or assessments and
to employ counsel of its choice at its expense.  The Purchaser, on the one hand,
and the Seller, on the other, each agree to cooperate fully with the other and
its or their respective counsel in the defense against or compromise of any
claim in any tax proceeding.


(h)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all obligations under this Article VII shall survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.


Section 7.2     Escrow Agreement.  At the Closing, Seller and Purchaser shall
escrow with Robert D. Axelrod, P.C., as Escrow Agent, the sum of $__________
from the proceeds of the Purchase Price, which amount (the Escrow Cash”)
represents the estimated unpaid Taxes of Seller pursuant to this Article VII for
all periods up to the Closing Date as further provided on Schedule 3.8
hereto.  The Escrow Cash shall be held by the Escrow Agent in its IOLTA Account
and shall be disposed of in accordance with the Escrow Agreement in the form
attached hereto as Exhibit “B,” to be executed by the parties at the Closing.
 
Stock Purchase Agreement - Page 15

--------------------------------------------------------------------------------


 
ARTICLE VIII
INDEMNIFICATION


Section 8.1    Indemnification from Paul and the Seller.  Paul and the Seller,
jointly and severally, hereby agree to and shall indemnify, defend (with legal
counsel reasonably acceptable to Rick’s), and hold Rick’s, its officers,
directors, employees, agents, affiliates, agents, successors, assigns, and legal
counsel (collectively, the "Rick’s Group") harmless at all times after the date
of this Agreement, from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury  (including reasonable attorneys‘ fees and costs of any suit related
thereto) suffered or incurred by any of the Rick’s Group arising from: (a) any
misrepresentation or omission by, or breach of any covenant or warranty of the
Seller, the Company or Paul contained in this Agreement, or any exhibit,
certificate, or other instrument furnished or to be furnished by Paul, the
Company or the Seller hereunder; (b) any nonfulfillment of any agreement on the
part of Seller or the Company under this Agreement; (c) from any liability or
obligation due to any third party by the Company incurred prior to the Closing
Date, including all damages resulting to the Rick’s Group from the Company’s
breach of any of the Contracts occurring prior to the Closing Date; or (d) any
suit, action, proceeding, claim or investigation against Rick’s or the Company
which arises from or which is based upon or pertaining to Seller’s or the
Company’s conduct or the operation or liabilities of the business of the Company
prior to the Closing Date.


Section 8.2    Indemnification from Rick’s.  Rick’s agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to the Seller and
Paul) and hold Paul and the Seller, their respective managers, officers,
employees, agents, affiliates, legal counsel, successors and assigns
(collectively, the "Seller’s Group") harmless at all times after the date of the
Agreement from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, penalties or injury
(including reasonably attorney’s fees and costs of any suit related
thereto)  suffered or incurred by any of the Seller’s Group, arising from (a)
any misrepresentation or omission by, or breach of any covenant or warranty of
Rick’s contained in this Agreement or any exhibit, certificate, or other
agreement or instrument furnished or to be furnished by Rick’s hereunder; (b)
any nonfulfillment of any agreement on the part of Rick’s under this Agreement;
(c) from any liability or obligation due to any third party by the Company
incurred after to the Closing Date, including all damages resulting to the
Seller’s Group from the Company’s breach of any of the Contracts occurring after
the Closing Date, including the obligations of RCI Holdings, Inc. pursuant to
the Real Estate Sales Contract and the promissory note and deed of trust
referred to therein; or (d) any suit, action, proceeding, claim or investigation
against Seller or Paul which arises from or which is based upon or pertaining to
Rick’s conduct or the operation of the business of the Company subsequent to the
Closing Date.


Stock Purchase Agreement - Page 16

--------------------------------------------------------------------------------


 
Section 8.3    Defense of Claims.  If any lawsuit or enforcement action is filed
against any party entitled to the benefit of indemnity hereunder, written notice
thereof shall be given to the indemnifying party as promptly as practicable (and
in any event not less than fifteen (15) days prior to any hearing date or other
date by which action must be taken); provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Section 8.4    Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume
and maintain such defense (including reasonable counsel fees and costs of any
suit related thereto) and to make any settlement or pay any judgment or verdict
as the individual or entities deem necessary or appropriate in such individuals
or entities absolute sole discretion and to charge the cost of any such
settlement, payment, expense and costs, including reasonable attorneys= fees, to
the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 8.5    Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
twenty-four (24) months from the date hereof (“Survival Date”).  Notwithstanding
anything to the contrary contained herein, no claim for indemnification may be
made against the party required to indemnify (the “Indemnitor”) under this
Agreement unless the party entitled to indemnification (the “Indemnitee”) shall
have given the Indemnitor written notice of such claim as provided herein on or
before the Survival Date.  Any claim for which notice has been given prior to
the expiration of the Survival Date shall not be barred hereunder.


Section 8.6    Limitations on Indemnification Amounts.


(a)           Notwithstanding anything in this Agreement to the contrary, no
indemnification payment shall be made to Rick’s Group until the amounts which
the Rick’s Group would otherwise be entitled to receive as indemnification under
this Agreement aggregate at least $10,000.00 (the “Rick’s Indemnification
Threshold”), at which time the Rick’s Group shall be indemnified dollar for
dollar for the entire amount of indemnification to which it would be
entitled.  The indemnification provisions set forth in Section 8.1 shall not be
subject to the limitations set forth in this Section 8.6(a) with respect to a
breach of Section 3.1 (Organization, Good Standing and Qualification), Section
3.3 (Ownership of the Shares), Section 3.8 (Taxes), and Section 3.20 (Brokerage
Commissions), and damages resulting from such excluded covenants,
representations and warranties shall be indemnified to the Rick’s Indemnified
Parties dollar for dollar.


Stock Purchase Agreement - Page 17

--------------------------------------------------------------------------------


 
(b)            Notwithstanding anything in this Agreement to the contrary, no
indemnification payment shall be made to the Seller’s Group until the amounts
which the Seller’s Group would otherwise be entitled to receive as
indemnification under this Agreement aggregate at least $10,000.00 (the
“Seller’s  Indemnification Threshold”), at which time the Seller’s Group shall
be indemnified dollar for dollar for the entire amount of indemnification to
which it would be entitled. The indemnification provisions set forth in Section
8.2 shall not be subject to the limitations set forth in this Section 8.6(b)
with respect to a breach of the Real Estate Sales Contract by Rick’s following
the Closing, the obligations of Rick’s for the payment of all tax liabilities of
the Seller following the Closing Date, Section 4.5  (Brokerage Commissions), and
damages resulting from such excluded covenants, representations and warranties
shall be indemnified to the Rick’s Indemnified Parties dollar for dollar.


(ii)           The maximum aggregate liability of the Seller and Paul for any
claim arising from or relating to this Agreement or the transactions
contemplated hereby, whether asserted as breach of contract, tort, violation of
statute or otherwise, irrespective of the theory or basis of such claim, shall
not exceed the Purchase Price.


ARTICLE IX
MISCELLANEOUS


Section 9.1    Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 9.2    Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


(a)
if to the Seller
   
or Paul:
BLP Holdings, LLC
   
Attn:  Brian Paul
   
1020 Cannongate Drive
   
Flower Mound, Texas  75022
       
with a copy to:
Robert J. Keffler
   
Murphy Mahon Keffler & Farrier, LLP.
   
500 Main Street
   
Fort Worth, Texas 76102

 
Stock Purchase Agreement - Page 18

--------------------------------------------------------------------------------


 
(b)
if to the Company:
WKC, Inc.
   
Attn: Brian L. Paul
   
1020 Cannongate Drive
   
Flower Mound, Texas  75022
     
(c)
if to Rick’s:
Eric Langan, President/CEO
   
10959 Cutten Road
   
Houston, Texas  77066
       
with a copy to:
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas  77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 9.3    Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 9.4    Assignment;Successors and Assigns.  Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto.  No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.


Section 9.5    Survival of Representations, Warranties and Covenants. All
representations and warranties made in, pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement for a
period of two years.


Section 9.6    Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Stock Purchase Agreement - Page 19

--------------------------------------------------------------------------------


 
Section 9.7    Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 9.8    Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  .


Section 9.9    Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 9.10    Costs and Expenses.   Each party shall pay their own respective
fees, costs and disbursements incurred in connection with this Agreement.


Section 9.11    Section Headings.  The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.


Section 9.12    No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of The Company) or any entity that is not a party to
this Agreement.


Section 9.13    Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


Section 9.14    Further Assurances.  Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Stock Purchase Agreement - Page 20

--------------------------------------------------------------------------------


 
Section 9.15    Exhibits Not Attached.  Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


[[SIGNATURES ON FOLLOWING PAGE]]


Stock Purchase Agreement - Page 21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.
 

  RICK’S CABARET INTERNATIONAL, INC.               /s/ Eric Langan   By:  Eric
Langan, President/CEO        
Date:
April 23, 2007               BLP HOLDINGS, LLC               /s/ Brian L. Paul  
By:  Brian L. Paul, Manager        
Date:
April 23, 2007               WKC, INC.               /s/ Brian Paul   By:  Brian
Paul, President        
Date:
April 23, 2007               BRIAN PAUL               /s/ Brian Paul   Brian
Paul, Individually and   Sole Member and Sole Manager of.   BLP Holdings, LLC


 
Stock Purchase Agreement - Page 22

--------------------------------------------------------------------------------